Title: To Alexander Hamilton from John Nicholson, 26 July 1792
From: Nicholson, John
To: Hamilton, Alexander



sir
Comptroller Genl. Office [Philadelphia]July 26th 1792

I sit down to answer your letter of the 24th Instant which was received by me on my return home last night.

1st Your Office hath been furnished from time to time from me with the actual state of the New Loan Certificates out, that is those issued for Continental Certificates—And more especially about the period to which you refer when the sum thereof outstanding was stated to be between forty and fifty thousand pounds, and this hath since been reduced near one half by subsequent Exchanges.
2d. The provision made by Pennsa. for the redemption of this paper with the Continental Certificates to such as so chose, was co-extensive with them all, as represented, this representation was agreeable to the Act of the Legislature which accompanied it.
3d The point of inquiry at the conference I had the honor to hold with you on the subject of our negociation at the close of 1791 and beginning of 1792 (the period refered to) was whether any of these New Loan Certificates had been subscribed to the Loan of Congress which had closed the last of September preceding. I stated there were none, if you find it otherwise I will pay you treble their amount. On this and on the subsequent reports of the Commissioner concerning the sums the restriction on transfers from one Office to another was removed.

4th That these Certificates might have been subscribed to the said Loan had the possessors chose, was evident not only from the Act of Congress but these enquiries after the fact made by you in pursuance of that law, to prevent the Union from paying interest twice on the same debt, and considering the different terms between the loan of the State and Continental debt, the short arrears of interest on State debt and the year’s interest for 1791 paid in the one case and not in the other, The United States would have been advantaged by such subscription, but from these or some other causes, existing until the Loan closed as before mentioned none were subscribed.
5th. A Loan is afterwards opened upon the same terms under another Act of Congress, in which last Loan an additional provision for Subscribers thereto, is made, different from the former and such as to make it the interest of the holders of such debt to subscribe to it—and they accordingly do so.
Under this view of the subject I think you will see nothing incompatible with what passed between us for
1st   I did and only could speak with a reference to the Loan then closed.
2d.   I did not then know that a further or future Loan would ever have been opened.
3d   Or if it had whether the terms would have been similar or otherwise—which is the case as it respects the State and the Creditor though not as it respects the United states. The Creditors by a late Act of the State until the 1st of August next have a motive which (in the circumstances of public credit at the time the former loan was opened) did not before exist to subscribe this species of State Certificates—otherwise at the former enquiry on the closure of the Loan you would have found some of this debt subscribed there also.
4th   If I could have foreknown all the events which have happened as to the State of public Credit, the opening the Loan by subsequent Act of Congress, the terms thereof and the encouragement of the Legislature of Pennsa. to subscribe thereto, It would not have been compatible with common sense in me to have stipulated with you that the holders of these Certificates so far as they were not exchanged having two offers, would not embrace the most advantageous. The encouragement proposed by the Legislature of this State as afore-said I thought unwise at the time they deliberated thereon, and mentioned the effect it would have on this Species of our debt as well as on the unfunded depreciation debt, neither of which they seemed to intend directly to redeem, but what I said was not attended to.
After what I have written if any part of what I have said should still seem to militate, I should be glad it would be specified, that I may have an opportunity of shewing you that the character of uncandid or inconsistent (which I heartily despise) are not applicable to sir
Your Most Obt serv
J N
Alexr. Hamilton Esqr
Secty Treasy U states


PS   As I informed you on the closure of the former Loan so now on this, I am of opinion that if any New Loans were subscribed the present Laws of Pennsa. would enable me to give for them an equal Sum of principal and interest respectively in the unsubscribed debt of the United States as required by Act of Congress.
Yours as before


July 26th 1792

J N
